Citation Nr: 0929795	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-39 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety and depression.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO). 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include depression and anxiety.  
He attributes this condition to his inservice duties as a 
nuclear missile crewman, and later as a nuclear warhead 
inspector.

During his May 2009 videoconference hearing before the Board, 
the Veteran testified that he was currently receiving 
treatment for anxiety from J.H., M.D., and that he had a May 
2009 statement from Dr. H. which suggested that his current 
anxiety disorder was related to his military service.  He 
also testified that he wanted to submit into the record a 
copy of a March 26, 1976 service personnel record.  The 
record does not show that Dr. J.H.'s written statement and 
the referenced personnel record have been associated with the 
claims file.  Therefore, the Board finds a remand is 
necessary in order to obtain these records.

Additionally, the Veteran testified that he had been 
receiving treatment for his anxiety disorder since his 
discharge from active military service in January 1977.  
Specifically, the Veteran testified that he was initially 
treated by Dr. N.P. soon after service discharge, and that he 
had been taking an anti-depressant medication ever since that 
time.  Therefore, the Board finds a remand is necessary in 
order to obtain these records.  

At his hearing before the Board, the Veteran testified that 
he had to undergo psychiatric testing to obtain the necessary 
security clearance to perform his military duties.  He also 
testified that he was reassigned to a headquarters position 
prior to his discharge from service, due in part to his 
anxiety.  Under these circumstances, the RO should attempt to 
obtain the Veteran's complete service personnel file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
request that he submit copies of the May 
2009 statement from Dr. J.H. and the 
March 26, 1976 service personnel record 
which he referenced during his May 2009 
Board hearing.  All attempts to secure 
this evidence must be recorded in the 
claims file by the RO.  

2.  After the appropriate signed release 
forms have been obtained, the RO must 
attempt to obtain and associate all 
treatment records from Dr. J.H., and Dr. 
N.P.  Dr. J.H. must be requested to 
provide the bases for his opinion in the 
May 2009 statement.

3.  The RO must attempt to obtain the 
Veteran's service personnel records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

4.  If, after making reasonable efforts 
to obtain the above records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, to include a VA 
examination for a nexus opinion if found 
necessary under duty to assist 
requirements, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
